                      Case 1:20-mj-10739-UA Document 4 Filed 01/19/21 Page 1 of 1

                                                                                                    March 31, 2020


           UNITED STATES DISTRICT COURT
           SOUTHERN DISTRICT OF NEW YORK
                                                               X
           UNITED STATES OF AMERICA,                                         CONSENT TO PROCEED BY
                                                                             VIDEOCONFERENCE
                                     -v-                                      20 MAG
                                                                                              10739 (
                                                                                       -CR-             )(   )
                                           ,                                  16 cr 396 (GHW)
          Rasheed Bailey
                                               Defendant(s).
                                                               X

Defendant Rashe e d B ail ey                  hereby voluntarily consents to
         participate in the following proceeding via videoconferencing: and by telephone
           x      Initial Appearance/Appointment of Counsel

                  Arraignment (If on Felony Information, Defendant Must Sign Separate Waiver of
                  Indictment Form)

                  Preliminary Hearing on Felony Complaint
           x      Bail/Revocation/Detention Hearing
           x      Status and/or Scheduling Conference

                  Misdemeanor Plea/Trial/Sentence
                                                                   Jill R.         Digitally signed
                                                                                   by Jill R. Shellow

           Rasheed Bailey (by JRS)                                 Shellow         Date: 2021.01.19
                                                                                   15:24:54 -05'00'

           Defendant's Signature                                   Defense Counsel's Signature
           (Judge may obtain verbal consent on
           Record and Sign for Defendant)


           Print Defendant's Name                                  Print Defense Counsel's Name


           This proceeding was conducted by reliable videoconferencing technology.



           Date 1/19/2021                                          U.S. Magistrate Judge
